DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/20/2022 has been entered.

Status of Application
	Claims 1-10 and 12-20 are pending. Claims 11 and 21 have been cancelled. Claims 1-10 and 12-20 will be examined.  Claims 1, 9 and 17, are independent claims. This Non-Final Office action is in response to the “Amendments and Remarks” dated 01/03/2022.

Response to Arguments
Applicant’s Remarks/Arguments and amended claims, filed 01/03/2022 with respect to claims 1-10 and 12-20, have been fully considered and are persuasive.  Therefore, the rejection of claims 1-10 and 12-20 under 35 U.S.C. § 103 has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art reference(s) LAUBINGER et al., US 20170344023, and previously disclosed prior art reference(s) KUBOTA, and LIEBINGER. The grounds for rejection in view of amended claims are provided below.

Claim Interpretation
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 10 (Fed. Cir. 1984). Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP 2111.01 (I). It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See 15 MPEP 2111.01 (II).
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP §2111.01 (IV). Following a review of the claims in view of the specification herein, the Office has found that Applicant has not provided any lexicographic definitions, either expressly or implicitly, for any claim terms or phrases with any reasonable clarity, deliberateness and precision. Accordingly, the Office concludes that Applicant has not acted as his/her own lexicographer.
A second exception to the prohibition of reading limitations from the specification into the claims is when the claimed feature is written as a means-plus-function. See 35 U.S.C. §112(f) and MPEP §2181-2183. As noted in MPEP §2181, a three-prong test is used to determine the scope of a means-plus-function limitation in a claim: 
the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function 
the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that" 
the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

The Office reviewed the claims for terms containing limitations of means or means type language that must be analyzed under 35 U.S.C. §112 (f), and no terms are being interpreted as such.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 9-10, 12-15, and 17-20, are rejected under 35 U.S.C. 103 as being unpatentable over KUBOTA et al., US 6351698, herein further known as Kubota, in view of LAUBINGER et al., US 20170344023, herein further known as Laubinger.

Regarding claim 1, Kubota discloses a computer-implemented (column 6, line 10) method for vehicle operation  (column 22, line 12), the method comprising: generating, by the processor (column 6, line 10), a natural language output comprising a query (column 4, lines 50-56) of whether to adjust a transmission (column 3, line 7) of the vehicle (column 2, line 47) to correspond to the transmission setting (column 16, lines 16-25); determining, by the processor, that an affirmative response (column 3, lies 7-8) is received to the query (column 4, lines 50-56) of whether to adjust the transmission of the vehicle (column 3, line 6) to correspond to the transmission setting (column 16, lines 16-25); and causing the transmission (column 3, line 7) of the vehicle (column 2, line 47, a vehicle) to be operatively controlled (column 2 lines 52-53).  
However, Kubota does not explicitly state receiving a transmission setting related to at least one other vehicle having traveled along a same region as the vehicle and adjust the vehicle to correspond to the setting of the at least one other vehicle.
The method of Laubinger teaches receiving a transmission setting related to at least one other vehicle (paragraph [0121], see also at least FIG. 8B) having traveled along a same region as the vehicle (paragraphs [0069], vehicles proximate linking, and [0076], see also at least FIG. 3) and adjust the vehicle to correspond to the setting of the at least one other vehicle (paragraph [0222]).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Kubota by including receiving a transmission setting related to at least one other vehicle having traveled along a same region as the vehicle and adjust the vehicle to correspond to the setting of the at least one other vehicle as taught by Laubinger.
One would be motivated to modify Kubota in view of  Laubinger for the reasons stated in Laubinger paragraph [0008], a more robust system to verify that communications between the host and the partner vehicle are stable; and verify that a tracking unit on the host has a fix on the partner vehicle.
Additionally, the claimed invention is merely a combination of known systems and devices that permit vehicles to efficiently initiate, maintain and dissolve vehicle communications linking, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.

Regarding claim 2, the combination of Kubota and Laubinger disclose all elements of claim 1 above.
Kubota discloses a method further comprising determining that at least one external condition is met related to the vehicle (column 5, lines 5-10); generating another query regarding controlling the transmission (column 2, lines 45-55) to shift from one gear to another gear (column 2 lines 52-53, shift-down command), wherein the at least one external condition further comprises anticipated or present road slope (column 14, line 14); receiving the affirmative response (column 17, lines 10-11) to the another query from an occupant (column 16, lines 10-25); and causing a downshift of the transmission to be operatively performed by the vehicle (column 2 lines 50-55) in response to the affirmative response  (column 17, lines 10-11) to the another query  (column 17, lines 40-50).

Regarding claim 3, the combination of Kubota and Laubinger disclose all elements of claim 1 above.
Kubota discloses a method further comprising determining that at least one external condition is met related to the vehicle (column 5, lines 5-10), wherein the at least one condition is related to a history of slipping (column 5, lines 55-56) and (column 18, line 24).

Regarding claim 4, the combination of Kubota and Laubinger disclose all elements of claim 1 above.
Kubota discloses a method further comprising determining that at least one external condition is met related to the vehicle (column 5, lines 5-10); and generating another query (column 2, lines 15-16) and (column 4, lines 50-56), wherein: the another query is audible (column 9, lines 40-41) and comprises whether the downshift of the transmission is desired (column 2, lines 50-55 because of the at least one external condition (column 5, lines 5-10); and the transmission (column 3, line 7) is coupled to an engine (column 5, lines 14-15), the transmission being functional in the vehicle (column 4, line 67 through column 5, line 4) and controlled in response to receiving an affirmative response (column 17, lines 40-50) to the another query (column 2, lines 15-16).

Regarding claim 5, the combination of Kubota and Laubinger disclose all elements of claim 1 above.
Kubota discloses a method further comprising determining that at least one external condition is met related to the vehicle (column 5, lines 5-10); and generating another query (column 2, lines 15-16) and (column 4, lines 50-56), wherein the at least one external condition comprises an anticipated intersection (column 5, lines 30-45, (wherein the intersection is a junction or an area of the roadway where two or more roads cross or meet.  An intersection can be four-way (or crossroads), three way (T-junction or Y-junction)). 

Regarding claim 6, the combination of Kubota and Laubinger disclose all elements of claim 1 above.
Kubota discloses a method further comprising determining that at least one external condition is met related to the vehicle (column 5, lines 5-10); and generating another query (column 2, lines 15-16) and (column 4, lines 50-56), wherein the another query:  is audible (column 9, lines 40-41) and comprises text or symbols (column 6, line 18); and asks whether a downshift (column 3, line 6) of the transmission (column 3, line 7) is desired (column 2, lines 50-55) because of the at least one external condition (column 5, lines 9-10).

Regarding claim 7, the combination of Kubota and Laubinger disclose all elements of claim 1 above.
Kubota discloses a method further comprising receiving the affirmative response (column 17, lines 10-11) from an occupant (column 17, line 44) of the vehicle (column 2, line 47) via a user interface  (column 17, line 8) prior to causing a downshift (column 3, line 6) of the transmission (column 3, line 7) of the vehicle (column 2, line 47, a vehicle).

Regarding claim 9, all limitations have been examined with respect to the method in claim 1. The computer program in claim 9 can clearly perform the methods of claim 1. Therefore, claim 9 is rejected under the same rationale as claim 1 above.

Regarding claim 10, the combination of Kubota and Laubinger disclose all elements of claim 9 above.
Kubota discloses a method further comprising determining that at least one external condition is met related to the vehicle (column 5, lines 5-10); generating another query (column 2, lines 15-16) and (column 4, lines 50-56) regarding controlling the transmission to shift (column 2 lines 52-53) from one gear to another gear (Wherein downshifting is a shift from one gear to another gear), wherein the at least one external condition further comprises one or more of future path characteristics for the vehicle (column 21, line 20), the future path characteristics comprising and anticipated or present road slipperiness (column 18, line 24) and (column 1, line 31); receiving the affirmative response (column 17, lines 10-11) to the another query from an occupant (column 16, lines 10-25); and causing a downshift (column 3, line 6) of the transmission (column 3, line 7) to be operatively performed by the vehicle (column 2 lines 50-55) in response to the affirmative response (column 17, lines 10-11) to the another query.

Regarding claim 12, all limitations have been examined with respect to the method in claim 4. The computer program in claim 12 can clearly perform the methods of claim 4. Therefore, claim 12 is rejected under the same rationale as claim 4 above.

Regarding claim 13, the combination of Kubota and Laubinger disclose all elements of claim 9 above.
Kubota discloses a program product wherein the query comprises text or symbols (column 6, line 18); and asking  (column 4, line 56) whether the downshift (column 3, line 6) of the transmission (column 3, line 7) is desired (column 2, lines 50-55).

Regarding claim 14, the combination of Kubota and Liebinger disclose all elements of claim 9 above.
Kubota further discloses a program product wherein the query: is audible (column 9, lines 40-41)) and comprises text (column 7, line 45); and asks whether the downshift (column 3, line 6) of the transmission (column 3, line 7) is desired (column 2, lines 50-55) because of the at least one condition (column 5, lines 9-10).

Regarding claim 15, all limitations have been examined with respect to the method in claim 7. The computer program in claim 15 can clearly perform the methods of claim 7. Therefore, claim 15 is rejected under the same rationale as claim 7 above.

Regarding claim 17, all limitations have been examined with respect to the method in claim 1. The system of claim 17 can clearly perform the methods of claim 1. Therefore, claim 17 is rejected under the same rationale as claim 1 above.

Regarding claim 18, the combination of Kubota and Liebinger disclose all elements of claim 17 above.
Kubota discloses further a system wherein; the at least one condition (column 5, lines 9-10) further comprises one or more future path characteristics (column 21, line 20) for the vehicle (column 2, line 47), the future path characteristics (column 21, line 20) comprising, anticipated or present road slipperiness (column 18, line 24) and (column 1, line 31), and anticipated or present traffic (column 3, lines 46-47); and causing the downshift (column 3, line 6) of the transmission (column 3, line 7) to be operatively performed (column 2 lines 52-53) by the vehicle (column 2, line 47) in response to the affirmative response to the query (column 2, lines 50-55) comprises controlling the transmission (column 3, line 7, an automatic transmission) to shift (column 2 lines 52-53) from one gear to another gear. (Wherein downshifting is a shift from one gear to another gear).

Regarding claim 19, all limitations have been examined with respect to the method in claim 3. The system in claim 19 can clearly perform the methods of claim 3. Therefore, claim 19 is rejected under the same rationale as claim 3 above.

Regarding claim 20, all limitations have been examined with respect to the method in claim 4. The system in claim 20 can clearly perform the methods of claim 4. Therefore, claim 20 is rejected under the same rationale as claim 4 above.
Claims 8, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of KUBOTA and LAUBINGER, in view of LIEBINGER et al., US20180238701, herein further known as Liebinger.
Regarding claim 8, the combination of Kubota and Laubinger discloses all elements of claim 1 above.
However, Kubota does not explicitly disclose a method wherein: the vehicle comprises an autonomous vehicle; and the autonomous vehicle is driving an occupant and the occupant is not participating in the driving.
Liebinger teaches a method wherein: the vehicle comprises an autonomous vehicle (paragraph 2); and the autonomous vehicle (paragraph 2) is driving an occupant and the occupant is not participating in the driving (paragraph 2).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Kubota by including, “the vehicle comprises an autonomous vehicle; and the query occurs while the autonomous vehicle is driving an occupant and the occupant is not participating in the driving,” as taught by Liebinger.
One would be motivated to modify Kubota in view of Liebinger for the reasons stated in Liebinger paragraph [0002], a more robust system where navigation systems are more convenient to use than traditional maps, and navigation systems have largely displaced the use of traditional maps.  Furthermore, the driver, or autonomous vehicle is made aware of road conditions which he/she/vehicle cannot anticipate ahead of the vehicle and take appropriate action to avoid the possibility of causing a traffic accident.
Additionally, the claimed invention is merely a combination of old, well known elements of autonomous vehicle control and navigation based upon sensors, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.

Regarding claim 16, all limitations have been examined with respect to the method in claim 8. The computer program in claim 16 can clearly perform the methods of claim 8. Therefore, claim 16 is rejected under the same rationale as claim 8 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Terry Buse whose telephone number is (313)446-6647. The examiner can normally be reached Monday - Friday 7-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.C.B./            Examiner, Art Unit 3669     

/JESS WHITTINGTON/            Examiner, Art Unit 3669